Case 1:17-cv-10519-NMG Document 36 Filed 06/17/20 Page 1of1
~ Case 1-17-cv-10519-NMG Document 35 Filed in MAD on 06/16/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

CYNTHIA L. MERLINI,

Plaintiff, Civ. A. No. 1:17-cv-10519-NMG
VS.
CANADA,

Defendant

 

 

JOINT MOTION TO CONTINUE STATUS CONFERENCE

The parties, Cynthia L. Merlini and Canada, jointly move for an order continuing the
status conference now set for June 18, 2020 for approximately ten days to a time convenient for
the Court.

The parties are presently working to arrange a mediation and are in the process of
confirming the mediator’s availability. If, as expected, the mediator is available, the parties
anticipate seeking a stay of the case for a period of approximately sixty days in order to allow

them to attempt to resolve the case by mediation.

/V fern atm. Speer | YSBF “7/20
